El Juez Asociado Sr. Eigttkbas
emitió la Opinión del Tribunal.
Doña Josefa Ruiz Córdova falleció en Barcelona, Es-paña, el 13 de Febrero de 1902, sin que hubiese otorgado testamento, ni conste que tenga ascendientes ni descen-dientes legítimos a" con los documentos que se estimaron neecsaiios.se solicitó por varios parientes una declarato-ria de herederos la Corte del Distrito de; San Juan, des-pués de la correspondiente tramitación, dictó en 20 de Abril de 1903, un auto cuya parte dispositiva es como si-gue :
“Se declaran únicos y universales herederos de Doña Josefa Ruiz y Córdova, a. sus piirientes colaterales en 'cuarto grado D. Manuel Sandalio y Da. Fusebia María del Carmen Ruiz y Pacheco y Don Manuel Areizaga y Córdoba: líbrense á los interesados los -testimonios que de este auto se.solicitaren y archívese. - Juan Morales Martínez. Frank II. Richmond. José Tons Soto.”
El abogado Don Damián Monserrat en representación *28de .Don Jnan .Bautista Romero, palíente en quinto grado de la causante Da. Josefa Ruiz Córdova por ser hijo le-gítimo de una prima de ésta, fallecida en 23 de Enero de 1877, estableció juicio declarativo contra los declarados herederos para que se declare nula esa declaratoria ó que se le declare también heredero por derecho de represen-tación de su madre Da. Josefa Areizaga Córdova, que se encontraba con los otros declarados en igual grado cuar-to de parentesco con la causante.
Ese juicio se siguió en rebeldía de los demandados y el Tribunal de Distrito de San Juan, después de examinar la documentación que el actor presentó, dictó en 23 de Mayo riel año anterior sentencia, cuya parte dispositiva dice así:
“Fallamos: <[ue declarando con lugar esta -demanda debemos de-clarar y declaramos al actor Don Juan Bautista Romero y Areizaga heredero por 'derecho de representación de su Sra. madre fallecida, Da. Josefa Areizaga Córdoba, de Doña Josefa liuiz Córdoba: de-biendo entenderse modificado el auto de este Tribunal de fecha 20 do Abril de 1.903, .declarando herederos de dicha Sra, Da. Josefa Rui/ Córdoba á sus -parientes en cuarto grado Don Manuel Sandalio Rui/, Pacheco, Da. Eusebia María del Carmen de los mismos apellidos y Don Manuel Areizaga, los demandados en este pleito, en el sentido de incluirse centre los herederos allí 'declarados al actor, haciéndose cons-tar así por 'nota puesta en el mismo, sin especial 'condenación de cos-tas. — Así por esta nuestra sentencia lo pronunciamos, mandamos y firmamos. — Juan Morera Martínez. — Franch TI. Richmond. — José Tons Soto.”
De esa sentencia se interpuso apelación por los deman-dados anteriormente, declarados herederos y en su repre-sentación se personó en esta Corte Suprema eh Letrado Don Emilio García Cuervo, acompañando las copias ne-cesarias certificadas por es-te y por Don Damián Monse-rrat, abogado del apelado, que no se personó en esta Cor-te, y-.después del correspondiente alegato de los apelan-tes, impugnando la sentencia, acompañado de un árbol *29genealógico, se celebró la vista sin asistencia de las ¡Jar-tes.;
Veamos ahora la cuestión planteada.
El demandante Don Juan Bautista Romero es hijo de Da. Josefa Areizaga quien falleció y era prima de la cau-sante Da. Josefa Ruiz Gordo va. Con este antecedente ¿puede, aquél alegar con fruto el derecho de representa-ción de su madre para concurrir en la sucesión con pri-mos, ó sea parientes en cuarto grado de la referida cau-sante Da. Josefa Ruiz Córdova*?
Entendemos que nó. La representación en la línea co-lateral favorece sólo á un grado de la misma, al tercero, alcanza únicamente á los sobrinos, hijos de hermanos de vínculo doble ó de medio lado, según así lo establece el Código Civil Revisado en el 2do. apartado del art. 899 que es copia fiel del art. 925 del Código anterior.
Si el demandante, lioy apelado, fuera hijo de una her-mana fallecida de la causante entonces era indiscutible su derecho de representación. Pero no-es así, es hijo de una prima y la representación dentro del orden colateral tiene un criterio restrictivo y ya Cliabot expuso las razo-nes que abonan esa restricción, con referencia al Código francés, patrón y antecedente de los demás.
“Es preciso (dice) no olvidar que en la representación se busca el sistema más conforme á los designios de la na-turaleza, al orden de afecciones, á la presunta voluntad del difunto.
“Imitando la naturaleza que establece una sucesión de amor y ternura entre los hermanos .y sus descendientes, la ley debe así mismo establecer entre ellos la sucesión de los bienes.
“Mas la Ley debe detenerse donde la naturaleza se para, y no debe imponer igualdad de sentimientos donde realmente no existe”..
“Si se admitiese la representación hasta lo infinito, al *30abrirse una sucesión, llamarían á la puerta del difunto un sin número de herederos, hecho que lastimaría la agri-cultura y causaría daños al comercio, va que se verifica-ría (ai todos los casos una excesiva división y subdivisión de bienes. Hi damos el derecho de suceder á un gran nú-mero de herederos, no les concederemos bienes, sino que les regalaríamos molestias y litigios.”
Hiendo esto así, hay que aplicar el art. 895 del Código Civil Revisado que dice:
“En las herencias el pariente' más próximo en grado excluye al más remoto, salvo el.derecho de representación en los casos en que deba tener lugar.”
Es así que el demandante, y apelado hoy, Don Juan Bautista Romero, no tiene el derecho de representación y que es pariente en quinto grado de la causante ó sea un grado más remoto de los que han concurrido á su suce-sión, luego no tiene el derecho que pretende y por tanto la sentencia apelada de 23 de Mayo de 1904, no se ajusta á la ley y debe por tanto revocarse, y declararse sin lugar la demanda, absolviendo de ella á los demandados, con todas las costas á cargo del demandante y apelado Don Juan Bautista Romero.

Remello de conformidad.

Jueces concurrentes: Hres. .Presidente, Quiñones, y Asociados Hernández, MacLeary'y 'Wplí.